—In a proceeding pursuant to Family Court Act article 4 for downward modification of child support, the father appeals from an order of the Family Court, Nassau County (Feiden, J.), dated October 18, 1996, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, with costs.
It is well established that suspension of child support payments is warranted only where the custodial parent’s actions rise to the level of “deliberate frustration” of the noncustodial *551parent’s visitation rights (Hiross v Hiross, 224 AD2d 662, 663). In 1991, the father consented to an order suspending his rights to visitation with the parties’ three children. Since he had no visitation rights, he cannot claim an interference with any such rights as a basis to reduce or stay his child support obligations. Accordingly, the Family Court correctly dismissed the father’s petition. Rosenblatt, J. P., Ritter, McGinity and Luciano, JJ., concur.